Name: Political and Security Committee Decision (CFSP) 2016/1635 of 30 August 2016 on the commencement of the capacity building and training of the Libyan Coast Guard and Navy by the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (EUNAVFOR MED/3/2016)
 Type: Decision
 Subject Matter: natural environment;  cooperation policy;  regions and regional policy;  environmental policy;  Africa;  European construction;  defence
 Date Published: 2016-09-10

 10.9.2016 EN Official Journal of the European Union L 243/11 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1635 of 30 August 2016 on the commencement of the capacity building and training of the Libyan Coast Guard and Navy by the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (EUNAVFOR MED/3/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 2a and Article 6(1) thereof, Whereas: (1) Council Decision (CFSP) 2016/993 (2), which amended Decision (CFSP) 2015/778, inserted Article 2a in that Decision with a view to adding assistance in the development of the capacities and in the training of the Libyan Coast Guard and Navy in law enforcement tasks at sea, in particular to prevent human smuggling and trafficking, as a supporting task of EUNAVFOR MED operation SOPHIA. (2) Pursuant to Article 2a(2) of Decision (CFSP) 2015/778, when the Political and Security Committee decides that the necessary preparations have been made, in particular as regards force generation and vetting procedures for the trainees, EUNAVFOR MED operation SOPHIA is to assist on the high seas, within its agreed area of operation, in the development of the capacities and in the training of the Libyan Coast Guard and Navy in law enforcement tasks at sea, in particular to prevent human smuggling and trafficking. (3) The EU Operation Commander has provided the Political and Security Committee with the assurance that the necessary preparations for that supporting task to commence have been made. (4) EUNAVFOR MED operation SOPHIA should therefore be authorised to commence, within its agreed area of operation, assisting in the capacity building and training of the Libyan Coast Guard and navy on the high seas as provided for in Article 2a of Decision (CFSP) 2015/778. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 EUNAVFOR MED operation SOPHIA shall commence, within its agreed area of operation, assisting in the capacity building and training of the Libyan Coast Guard and navy on the high seas as provided for in Article 2a of Decision (CFSP) 2015/778. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 August 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Council Decision (CFSP) 2016/993 of 20 June 2016 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 162, 21.6.2016, p. 18).